Cas¢

Oo Oo JT HD nA BB W WHO

NO wo NH PH HR KV KN HR RO Re
CO SY ONO Om B WH NO fF OCOD ODO Ben DBA FP WD YN YF O&O

 

 

3:18-cv-02363-LAB-BGS Document 30 Filed 05/28/19 PagelD.234 Page 1 of 2

Joseph J. Kagan, Bar No. 306534
kaganj@higgslaw.com

 

HIGGS FLETCHER & MACK LLP
401 West "A" Street, Suite 2600
San Diego, CA 92101-7913
Telephone: (619) 236-1551
Facsimile: (619) 696-1410
Attorneys for TRANS UNION LLC
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
STEPHEN J. CARUSO, Case No. 3:18-cv-02363-LAB-BGS
Plaintiff,
DEFENDANT TRANS UNION
“ LLC’S NOTICE OF MOTION AND
DIVERSIFIED CONSULTANTS, MOTION TO DISMISS;
INC., LC. SYSTEM INC., CREDENCE MEMORANDUM OF POINTS AND
RESOURCE MANAGEMENT, AUTHORITIES
TRANS UNION, LLC, and EXPERIAN
INFORMATION SYSTEMS, DATE: July 8, 2019
Defendants. TIME: 11:15 a.m.
COURTROOM: 14A -
Hon. Larry A. Burns

 

 

TO ALL PARTIES AND TO THEIR ATTORNEY OF RECORD:

PLEASE TAKE NOTICE THAT the motion of Defendant Trans Union LLC
to dismiss Plaintiffs Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6)
is set for hearing on July 8, 2019, at 11:15 a.m. or soon thereafter as the matter may
be heard in Courtroom 14A of the above entitled Court located at 333 West
Broadway, San Diego, CA 92101. Trans Union’s motion will be based on this Notice
of Motion, the attached Memorandum of Points and Authorities, the pleadings and

1

9081567.1

 

 
Case

Oo co NNO WN BPW YN

mo po bv NH KN WN WN NY DN eR RP ee ee lh
oD HK A BR WO HNO FF CO Oo won DAH HP WY YF O&O

 

3:18-cv-02363-LAB-BGS Document 30 Filed 05/28/19 PagelD.235 Page 2 of 2

papers on file herein, and such further argument and evidence as may be presented at

the hearing of the motion.

DATED: May 28, 2019 HIGGS FLETCHER & MACK LLP

By: /s/ Joseph J. Kagan

 

Joseph J. Kagan
Attorney for TRANS UNION LLC

9081567.1

 

 
